IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-40073
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ALFONSO ROLANDO GARCIA-ALANIZ,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-98-CR-556-1
                      --------------------

                          December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Alfonso

Rolando Garcia-Alaniz has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738,

744 (1967).    Garcia has filed a response to the motion,

contending that the illegal-reentry statutes violate the Equal

Protection Clause because drug possession is considered an

underlying crime for recidivism purposes for illegal reentry but

is not for other offenses.    Garcia also maintains that he


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40073
                               -2-

received ineffective assistance of counsel because his attorney

failed to file objections to the presentence investigation report

(PSR) and that he was entitled to various downward departures.

Because Garcia pleaded guilty to this offense, he has waived all

nonjurisdictional challenges to his conviction.    Barrientos v.

United States, 668 F.2d 838, 842-43 (5th Cir. 1982).     The record

has not been adequately developed to consider Garcia’s

ineffective-assistance claim on direct appeal.    See United States

v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987).    Garcia’s challenge

to the district court’s refusal to depart downward is

unreviewable on appeal because there is no indication that the

district court believed it did not have the authority to do so.

See United States v. Burleson, 22 F.3d 93, 95 (5th Cir. 1994).

Garcia’s other requests for downward departures either do not

give a basis for granting such a departure or were awarded to

Garcia through a three-level reduction for acceptance of

responsibility.

     Our independent review of the brief and the record discloses

no nonfrivolous appellate issue.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH

CIR. R. 42.2.